    Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 1 of 9 PageID #:795




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LEARNING RESOURCES, INC.,                            )
                                                     )
               Plaintiff,                            )       No. 19-CV-00660
                                                     )
               v.                                    )       Honorable Martha Pacold
                                                     )
PLAYGO TOYS ENTERPRISES LTD,                         )       Honorable Jeffrey Cummings
SAM’S WEST, INC., SAM’S EAST, INC.,                  )
JET.COM, and WALMART INC.,                           )
                                                     )
               Defendants.                           )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Learning Resources, Inc. filed this copyright infringement action alleging that

the Walmart defendants (Walmart Inc., Sam’s West, Inc., Sam’s East, Inc., and Jet.Com) and

Playgo Toys Enterprises Ltd. violated the Copyright Act of 1976, 17 U.S.C. §101 et seq., by

selling play food items intentionally copied from Learning Resources. Pursuant to the Court’s

Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project (as amended

December 1, 2018) (“MIDP Order”), the parties exchanged documents that they deemed relevant

to the claims and defenses in this case. Learning Resources, which produced nearly 30,000

documents to defendants, asserts that defendants (who collectively produced less than 2,000

documents) failed to comply with their obligations under the MIDP Order. After the parties’

efforts to resolve their differences failed, Learning Resources filed a motion to compel

defendants to search for and produce additional documents that it asserts are relevant to its

claims. Learning Resources and the Walmart defendants have since resolved their dispute after

the Walmart defendants agreed to supplement their document production. (Dckt. #78 at 5).




                                                 1
     Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 2 of 9 PageID #:796




        Learning Resources asserts that Playgo has failed to produce all relevant communications

regarding the infringing products that its personnel had with the Walmart defendants and

amongst themselves. Learning Resources further asserts the MIDP Order requires Playgo to

produce documents relating to the development of its 2019 play food products (“2019 Soft Play

Food”) because defendants’ sale of these products “represents an ongoing infringement, which

would properly make it part of this case, or it is a new infringement that should be addressed as

part of this case in the interest of judicial economy.” (Dckt. #81 at 7-8). Learning Resources also

argues that these documents are relevant because the changes Playgo made from its Gourmet

Play Food that were incorporated into its 2019 Soft Play Food were designed to disguise

Playgo’s infringement. (Id. at 7).1

        In its opposition brief and supporting declarations, Playgo explained the methods it used

to search for relevant documents, described the documents it has produced, and claims that it has

fully produced relevant documents relating to its communications both internally and with the

Walmart defendants. (Dckt. ##75, 76, 77). Moreover, in the interests of narrowing the parties’

dispute, Playgo has provided documents concerning the sales volume, revenues, and expenses

for the 2019 Soft Play Food products. (Dckt. #81 at 7). Nonetheless, Playgo asserts that the

MIDP Order does not require it to produce any further documents concerning the 2019 Soft Play

Food because those products were not mentioned in the Complaint. (Dckt. #75 at 2).2 Playgo


1
 In its reply, Learning Resources also suggests that Playgo has wrongfully withheld documents relating to
the design and development of its Gourmet Play Food that is named in the Complaint. (Dckt. #81 at 8).
However, Playgo executive Frances Kwan has provided a declaration averring that Playgo has, in fact,
produced its documents concerning the design and development of Gourmet Play Food product. (Dckt.
#77 at 2). Learning Resources does not dispute Ms. Kwan’s testimony on this point. Consequently, the
Court denies the motion to the extent that Learning Resources seeks to compel the production of further
documents concerning the design and development of the Gourmet Play Food.
2
 Learning Resources, which filed its Complaint in February 2019, did not learn of the 2019 Soft Play
Food products until November 2019. (Dckt. #69 at 8).

                                                   2
    Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 3 of 9 PageID #:797




further asserts that it cannot be compelled to produce these documents because Learning

Resources did not serve a Rule 34 document request seeking them and such documents are not,

in any event, proportional to the needs of this case given what is at stake. (Dckt. #75 at 9).

       A.      Documents concerning Playgo’s communications with the Walmart
               defendants and communications between Playgo’s personnel

       Learning Resources questions the completeness of Playgo’s production of its

communications with the Walmart defendants regarding the infringing products by juxtaposing

the number of such documents produced by the Walmart defendants (289 communications) with

the number of such documents produced by Playgo (32 communications). (Dckt. #81 at 2).

Learning Resources also identifies five e-mail chains involving communications between the

Walmart defendants and Playgo officials concerning relevant matters (such as Walmart’s

consideration of Playgo’s 2018 and 2019 play food products) that the Walmart defendants

produced and Playgo – for the most part – did not. (Dckt. #69 at 7). Finally, Learning

Resources raises further questions by pointing to the fact that Playgo has produced only seven e-

mails between its own personnel concerning the infringing products. (Dckt. #81 at 2).

       Playgo attempts to explain and minimize the above discrepancies in several ways. First,

Playgo notes that the 39 communications (both internal and with the Walmart defendants) it

produced consisted of “many emails in threads, each containing several emails” and that the

“total is far greater than 39 emails.” (Dckt. #75 at 7). Next, Playgo asserts without specification

that it produced certain of the e-mails that Learning Resources claims it did not produce. (Id.).

Playgo further notes that its personnel “sometimes use text messages rather than email” and that

it produced “numerous text messages.” Finally, Playgo explains that the MIDP Order allows a

party to determine the documents that it “believe[s]” are relevant to the claims and defenses in




                                                 3
     Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 4 of 9 PageID #:798




the case and that it simply has a “different view[] of what is relevant” than the Walmart

defendants have. (Dckt. #75 at 7).

           The MIDP Order does indeed provide parties with the latitude of using their judgment to

determine what documents they believe are relevant to the parties claims and defenses. MIDP

Order, ¶B1. This is consistent with the general rule in federal litigation that litigants “search and

review their own documents to determine which documents must be produced as relevant and

responsive.” RTC Indus., Inc. v. Fasteners for Retail, Inc., No. 17 C 3595, 2020 WL 215750, at

*2 (N.D.Ill. Jan. 14, 2020). There is also no doubt that Playgo has a different – and more

constricted – view of what is relevant to the claims and defenses in this case than the other

parties.

           While the Court does not doubt Playgo’s good faith, it does find that Learning Resources

has made a sufficient showing to warrant some relief on this aspect of its motion. See RTS

Indus., 2020 WL 215750, at *2 (presumption that a party has complied with its obligation to

produce relevant documents can be overcome by a strong showing to the contrary). The Court

takes note of the large discrepancy between the number of the relevant communications that the

Walmart defendants produced versus what Playgo produced. Even if the 39 e-mail chains

produced by Playgo each contained multiple e-mails (and Playgo has provided no specificity on

this point), there would still be a considerable difference between the number of communications

produced by the respective defendants. Playgo has also failed to dispute Learning Resources’

assertion that it did not produce the five e-mail chains identified in Learning Resources’ opening

brief (Dckt. #69 at 7) and referenced above. These e-mail chains reference topics, such as sales

and revenue related to Playgo’s Gourmet Play Food, that clearly relate to Learning Resources’




                                                   4
    Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 5 of 9 PageID #:799




claims.3 The Court finds that a reasonable review would have deemed such documents to be

relevant and subject to production under the MIDP Order.

       Playgo’s apparent failure to produce all relevant documents could have resulted from the

fact that Playgo’s personnel made an initial screening of the company’s documents to determine

which documents were relevant before providing those documents to defense counsel. As Ms.

Kwan explained:

       3.      Playgo saves documents in two locations. First it uses Microsoft Outlook for
               emails. Second, it uses a shared server for other documents, such as Excel
               spreadsheets.

       Emails.

       4.      In Outlook, we create a folder for each of our clients (customers), based on the
               client’s name (in this case the client is Sam’s Club). Upon receipt, we save all
               emails in that folder. When sending emails to a customer, we usually copy our
               own Playgo team members, and hence there would be duplicative emails among
               colleagues.

       5.      In gathering emails and other documents for Playgo’s initial disclosures, we
               provided our outside counsel with emails related to Sam’s Club and the
               development of the Playgo Gourmet Soft Play Food set.

       Other documents

       6.      On the shared server, we create a folder for each client, and in that folder we
               create a sub-folder based on the year of the product, and then a further sub-folder
               based on the product. This means we have a subfolder within the Sam’s Club
               folder for the Playgo Gourmet Soft Play Food set. We provided relevant
               documents in this subfolder to outside counsel.

(Dckt. #77 at 1-2) (emphasis added).

       Thus, it is possible that Playgo’s production of communications did not better mirror

what the Walmart defendants produced because Playgo’s personnel did not forward some

pertinent documents to their outside counsel based on a mistaken conception of what is relevant

3
 As Learning Resources points out, Playgo acknowledged in its Initial Disclosures that “[d]ocuments
concerning revenue from, and expenses in connection with, the sale of Playgo Gourmet Soft Play Food
product” are relevant to the parties’ claims or defenses. (Dckt. #67-12 at 4).

                                                  5
     Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 6 of 9 PageID #:800




for purposes of the MIDP Order. It is also possible that Playgo simply did not retain all of the

documents that the Walmart defendants saved and that it produced all of the relevant documents

that it has.

        To resolve the questions regarding the completeness of Playgo’s production, the Court

grants this motion to the extent that it orders defense counsel to confer with Playgo and certify

on or before June 1, 2020 that they have made a reasonable effort to assure that Playgo has

provided all of the documents in its possession that relate to communications (both internal and

with the Walmart defendants) regarding the infringing products that are relevant to the claims or

defenses in this case. If any such documents have not been previously produced to Learning

Resources, they must be produced by June 1, 2020. See, e.g., CSMC 2007-C4 Egizii Portfolio

LLC v. Springfield Prairie Properties, LLC, No. 15-3195, 2018 WL 7859720, at *2-3 (C.D.Ill.

Aug. 31, 2018) (granting motion to compel and ordering similar relief); In re Terrorist Attacks

on Sept. 11, 2001, No. 03MDL 1570GBDSN, 2018 WL 3329852, at *2 (S.D.N.Y. July 6, 2018)

(same); see also CytoSport, Inc. v. Nature’s Best, Inc., No. CIVS061799 DFL EFB, 2007 WL

1040993, at *5 (E.D.Ca. Apr. 4, 2007) (“courts occasionally order a responding party to provide

verified responses when a dispute arises as to whether all the requested documents have been

produced” and ordering party to provide verified responses that it has produced all responsive

documents); Grove v. Unocal Corp., No. 304CV00096TMBDMS, 2008 WL 11429528, at *11-

12 (D.Alaska Feb. 12, 2008) (same).

        B.     Documents concerning the design and development of the 2019 Soft Play
               Food

        It is undisputed that Learning Resources did not include allegations relating to the 2019

Soft Play Food in its Complaint because Learning Resources did not learn of these products until

several months after it filed this lawsuit. Nonetheless, Learning Resources asserts for two

                                                 6
     Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 7 of 9 PageID #:801




reasons that documents related to the design and development of Playgo’s 2019 Soft Play Food

are relevant and subject to production pursuant to the MIDP Order. First, Learning Resources

points out that “courts routinely treat new products introduced in the course of a copyright case

as part of the same case.” (Dckt. #81 at 9) (citing to Derek Andrew v. Poof Apparel Corp., 528

F.3d 696, 700-01 (9th Cir. 2008) and Irwin v. ZDF Enterprises GmbH, No. 04 CIV. 8027

(RWS), 2006 WL 374960, at *6 (S.D.N.Y. Feb. 16, 2006)). Playgo does not dispute this

proposition, and the Court finds that the 2019 Soft Play Food is part of this lawsuit for the

reasons stated in the above cases notwithstanding the fact that it is not included in the Complaint.

        The Court further finds that documents pertaining to the development and design of the

2019 Soft Play Food are relevant to Learning Resources’ claims because these documents might

help illustrate the changes that Playgo made to its Gourmet Play Food to conceal its

infringement. 4 As the Fifth Circuit has held, “[i]nfringement is not confined to exact

reproduction but includes colorable alterations made to disguise the piracy.” Tennessee

Fabricating Co. v. Moultrie Mfg. Co., 421 F.2d 279, 284 (5th Cir.), cert. denied, 398 U.S. 928

(1970) (finding that defendants who complied with plaintiff’s request to cease manufacturing its

unit by redesigning their unit with “colorable alterations” nonetheless infringed on plaintiff’s

copyright); Concrete Mach. Co. v. Classic Lawn Ornaments, Inc., 843 F.2d 600, 608 (1st Cir.

1988) (same, citing Tennessee Fabricating); see also Indep. Prod. Co. v. Tamor Plastics Corp.,

No. CIV. A. 86-0755-MC-A, 1990 WL 79227, at *3 (D.Mass. May 22, 1990), aff’d, 930 F.2d 38

(Fed.Cir. 1991) (“One who seeks to pirate an invention, like one who seeks to pirate a

copyrighted book or play, may be expected to introduce minor variations to conceal and shelter

the piracy”).

4
 The Court notes that the Walmart defendants have voluntarily agreed to search for and produce
documents pertaining to Playgo’s 2019 Soft Play Food in order to avoid further litigation regarding
Learning Resources’ motion to compel.

                                                    7
    Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 8 of 9 PageID #:802




       Finally, the Court rejects Playgo’s remaining arguments for why it need not supplement

its disclosure to include the additional documents concerning the 2019 Soft Play Food. In

particular, Playgo asserts that the MIDP Order requires only “initial” responses, that any

additional document must be requested under the discovery rules provided by the Federal Rules

of Civil Procedure, and that Learning Resources failed to make any such requests. (Dckt. #75 at

9). This is incorrect. “Under the amended MIDP Standing Order, ‘[t]he duty of mandatory

initial discovery . . . is a continuing duty,’ and when ‘new or additional information is discovered

or revealed[,]’ a party must serve supplemental responses addressing that information ‘in a

timely manner . . ..’” Hernandez v. Helm, No. 18 C 7647, 2019 WL 5922233, at *5 (N.D.Ill.

Nov. 12, 2019), quoting Am. MIDP Standing Order, ¶A.6. Thus, Playgo is required to produce

the additional documents pertaining to the 2019 Soft Play Food even though Learning Resources

has not issued a document request under Rule 34. Id., at *6 (“Mr. Hernandez can also (and under

the MIDP, may be required to) produce his financial information in the context of this litigation

even without a corresponding discovery request from the City”).

       Playgo’s assertion that production of the additional documents concerning the 2019 Soft

Play Food would not be proportional to the needs of the case given the matters at stake here is

likewise unavailing. The MIDP Order requires that a party who objects to providing the required

documents on the ground that doing so “would involve a disproportionate expense or burden,

considering the needs of the case . . . must explain with particularity the nature of the objection

and its legal basis and provide a fair description of the information being withheld.” Am. MIDP

Standing Order, ¶A.2. Playgo has failed to substantiate its proportionality objection under this

standard.




                                                  8
    Case: 1:19-cv-00660 Document #: 98 Filed: 04/29/20 Page 9 of 9 PageID #:803




        In any event, the Court finds that the burden of producing the documentation concerning

the design and development of the 2019 Soft Play Food is not likely to be disproportionate to the

stakes in this litigation. Playgo has produced only 320 documents in total thus far (inclusive of

documents concerning the design and development of the Gourmet Play Food products). This

suggests that there will not be an overly large number of additional documents concerning the

design and development of the 2019 Soft Play Food. Moreover, Learning Resources asserts with

some evidentiary support that defendants sold over 80,000 of the infringing products at a price of

over $2.4 million in 2018. (Dckt. #69 at 9-10; Dckt. #85). Thus, the stakes in the case are not

trivial and it appears at this time – contrary to Playgo’s intimation – that Learning Resources has

justifiably made a federal case out of its dispute with defendants.

        For these reasons, the Court grants Learning Resources’ motion to the extent that it seeks

to compel Playgo to produce documents relating to the development and design of the 2019 Soft

Play Food. Accordingly, Playgo is ordered to produce these documents on or before June 1,

2020.

                                         CONCLUSION

        For these reasons, plaintiff Learning Resources’ motion to compel [Dckt. ##63, 67, 69] is

granted in part and denied in part.

ENTER:




                                                  Hon. Jeffrey Cummings
                                              United States Magistrate Judge

Dated: April 29, 2020




                                                 9
